PER CURIAM.
The chancellor found that an equitable lien existed upon appellants’ property by virtue of improvements made by the ap-pellee. We find that the facts revealed by the record bring- the cause within the purview of the equitable principles set forth in Jones v. Carpenter, 90 Fla. 407, 106 So. 127, 43 A.L.R. 1409 (1925), and Armstrong v. Blackadar, Fla.App.1960, 118 So.2d 854.
Appellants submit as authority for the reversal of the final decree the case of Johns v. Gillian, 134 Fla. 575, 184 So. 140. They contend that the record conclusively demonstrates that the appellee had knowledge of the real state of the title or facts sufficient to put a man of ordinary prudence on the alert so as to preclude him from asserting an equitable lien on the property. We do not think appellants’ contention is sustainable on the record and accordingly, affirm the final decree.
Affirmed.